Citation Nr: 0927755	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-32 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for service-connected peripheral vascular disease of the 
right lower extremity with amputation of the right big toe 
and foot drop.

2.  Entitlement to an initial compensable rating for service-
connected peripheral vascular disease of the left lower 
extremity status post left popliteal aneurysm repair, prior 
to July 31, 2008, and to a rating higher than 20 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, in January 2005 and March 2005.

The January 2005 rating decision granted service connection 
for peripheral vascular disease of the bilateral lower 
extremities and assigned a 20 percent disability evaluation, 
effective September 7, 2004.  In a July 2005 rating decision, 
the RO subsequently assigned separate ratings for peripheral 
vascular disease of the lower extremities.  The RO assigned a 
noncompensable evaluation for the left lower extremity and a 
40 percent evaluation for the right lower extremity, 
effective September 7, 2004. 

In May 2008, the Board remanded the issues of entitlement to 
total disability rating based on individual unemployability 
(TDIU), entitlement to an initial compensable rating for 
service-connected peripheral vascular disease of the left 
lower extremity, and entitlement to an initial rating in 
excess of 40 percent for service-connected peripheral 
vascular disease of the right lower extremity to the RO for 
additional development.  While the case was in remand status, 
the RO granted a TDIU and granted a 20 percent rating for 
peripheral vascular disease of the left lower extremity, 
effective from July 31, 2008.   Despite the increased rating 
granted by the RO, the Veteran's appeal remains before the 
Board.  See, AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  The Veteran's peripheral vascular disease of the right 
lower extremity is not manifested by claudication on walking 
less than 25 yards on a level grade at 2 miles per hour, and; 
either persistent coldness of the extremity or ankle/brachial 
index of 0.5 or less.

2.  Prior to July 31, 2008, the Veteran's peripheral vascular 
disease of the left lower extremity was not manifested by 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.

3.  As of July 31, 2008, the Veteran's peripheral vascular 
disease of the left lower extremity is not manifested by 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 40 percent for peripheral vascular disease of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2008).

2.  The criteria for an initial compensable disability rating 
for peripheral vascular disease of the left lower extremity 
prior to July 31, 2008, and a rating higher than 20 percent 
thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.31, 
4.104, Diagnostic Code 7114 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
 
The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO obtained the Veteran's VA 
treatment records and records from the Social Security 
Administration.  He was also afforded VA examinations.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


Increased Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, as is the 
case here, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right leg disorder is rated under Diagnostic 
Codes (DC) 7114-5167 [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen], and his left lower extremity disorder is rated under 
DC 7114.  

Under Diagnostic Code 7114, claudication on walking more than 
100 yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrant a 20 percent 
rating.  Claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour, and; trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less warrant a 40 percent rating.  A 60 
percent rating requires claudication on walking less than 25 
yards on a level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or ankle/brachial index 
of 0.5 or less.  A 100 percent rating is warranted for 
ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less. 38 C.F.R. § 4.104, 
Diagnostic Code 7114 (2008).  

The notes associated with this diagnostic code are set out as 
follows: Note (1): The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2):  Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans. Note (3):  These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  Id.  Diagnostic Code 5167 provides a 40 percent 
rating for loss of the use of the foot.  38 C.F.R. § 4.71a 
(2008).  

        The Evidence

The Veteran was examined by VA in October 2004.  He reported 
that he could walk about one block but then got cramps in his 
right leg which limited further mobility.  Examination of the 
extremities revealed a pulsating mass in the right popliteal 
region.  Dorsalis pedis (DP) pulse in the right was trace and 
posterior tibial (PT) pulse was +1.  Left dorsalis pedis 
pulse was +1 and posterior tibial pulse was +2.  Pinprick 
sensation over the dorsum of the right foot was intact, with 
slightly diminished sensation of the soles of the feet, 
bilaterally.  Ankle jerks were +1 bilaterally with 5/5 
strength bilaterally in the lower extremities.  There was no 
muscle atrophy.  The pertinent impression was, peripheral 
vascular disease from atherosclerosis secondary to diabetes 
with claudication symptoms.  VA examination of the skin that 
same month showed the Veteran's great toenails on both feet 
were thickened and discolored due to fungal nail disease.  

VA treatment records show that in 2005, the Veteran was 
treated for a right politeal mass which included various 
procedures including a popliteal aneurysm repair , and a 
below the knee popliteal bypass with a sphenous vein graft.  
It was noted in June 2005 that the Veteran was status post 
right popliteal artery repair, and had some complications 
post-operatively including bleed and breakdown, and that he 
had received a flap and STSG (split thickness skin graft) and 
was markedly better.  In June 2005, he was fitted with an air 
walker boot.  In August 2005, it was noted that the Veteran 
was healed, but had right foot drop, no sensation in right 
foot and without his boot, he had total loss of use of the 
foot.  In September 2005, the Veteran presented with pain, 
swelling and redness of the right foot and was found to have 
cold right foot and absent pulses.  In October 2005, he 
underwent an amputation of the first toe of the right foot.  
In March 2006, the Veteran reported that he could only walk 
25 yards before having to stop due to leg pain.  

The Veteran underwent a VA diabetes examination in June 2006.  
He reported having peripheral neuropathy.  He reported having 
right leg surgery in January 2005 to repair a popliteal 
aneurysm.  He indicated having an amputation of his right 
great toe in September 2005.  He reported that since that 
time he has had continuing pain in from the mid thigh down.  
He noted having a brace on the right leg to prevent foot 
drop, which he reported began after his January 2005 surgery.  
He stated that he is not able to walk more than 40 feet 
without having to stop and rest due to pain in the leg.  He 
said that he was unable to drive due to the right leg.  He 
reported that he did not have any pain or claudication in the 
left leg and no symptoms involving the left leg.  Examination 
of the lower extremities showed amputation of the great right 
toe.  The scar was noted to be well healed.  The popliteal 
artery on the right where the repair occurred could be 
palpated with a good pulse +2 and pulse on the dorsalis pedis 
was +1.  Dorsalis pedis pulse on the left was +2.  There was 
+1 edema on the right and no edema on the left lower 
extremity.  There was good capillary flow in both feet.  
Motor strength was 5/5 with normal tone, bulk, dexterity, and 
coordination except for the right leg which had no function 
of the ankle or foot.  There were defects in the muscles of 
the right thigh and leg.  The pertinent finding was, 
peripheral vascular disease.  

On VA skin examination of June 2006, it was noted that the 
Veteran's great right toe had been amputated and that the 5th 
right toenail and the great toenail as well as the 1st, 3rd, 
and 4th toe nails of the left were brittle thick and slightly 
discolored.  The feet were warm and pulses were 2+ bilateral.  
The finding was onychomycosis.  

On VA nerves examination in June 2006, the Veteran reported 
numbness in the left foot and the entire right leg below the 
knee.  He reported having some pain of the left leg on 
ambulation and chronic pain of the right leg.  The Veteran 
reported that he could walk 75 feet before pain in the left 
leg makes him stop.  On examination, it was reported that the 
Veteran walks with a cane in the right hand and a brace on 
the right ankle.  His gait was antalgic.  The Veteran was 
noted to have no function about the ankle or the foot.  There 
was a stocking distribution deficit to temperature, more 
dense on the right and severe vibration sense impairment at 
the right ankle, mild to moderate on the left.  Reflexes were 
1-2 + and equal in the knees and left ankle and absent at the 
right ankle.  HgA1c was 5.6 and it was noted that most were < 
7 in the past five years.  The examiner assessed that much of 
the sensory impairment in the right leg is secondary to edema 
related to vein stripping and that there is evidence of 
polyneuropathy with mild sensory loss in the feet.  The 
examiner reported that this could be due to B12 deficiency.  
The examiner reported that sustained hyperglycemia is felt to 
result in peripheral neuropathy through shunting glucose down 
the sorbitol pathway with resultant myelin and axonal damage.  
HgA1c levels < 7 are felt to minimize the development and 
progression of diabetic polyneuropathy, making this a less 
likely cause of his polyneuropathy.   

In December 2006, there was no popliteal pulse on the right.  
There was a palpable left popliteal aneurysm on the left.  
Dorsalis pedis and posterior tibial pulse on the left were 
+1, none palpated on the right.  The feet were warm with good 
capillary refill.  

VA records show that in January 2007, the Veteran underwent 
left leg surgery for a left politeal aneurysm.  In February 
2007, both feet were warm to touch.  In August 2007, the 
Veteran was treated for complaints of numbness of the 
anterior aspect of the right knee distally to the dorsal 
aspect of the right foot.  It was noted that the pain was 
exacerbated by walking and alleviated by laying supine.  The 
examiner noted a well healed scar from the amputation of the 
right big toe as well as a finely healed scar from the 
musculocutaneous flap done on the right calf.  There was 
diminished sensation over the anterior aspect of the right 
lower extremity from the knee distally to the right foot.  
Pulses were 1+ right popliteal as well as 1+ PT and 1+ DP 
pulses on the right side.  The left popliteal PT and DP 
pulses were 2+.  The examiner noted that Doppler of July 2007 
showed mild occlusive disease of the right aortic iliac 
vessels.  A November 2007 note shows the Veteran was doing 
well ambulating and at good level of function.  He had 
bilateral palpable femoral pulses and the feet were warm and 
well perfused, bilaterally.  In May 2008, he had segmental 
Doppler's which showed 1.02 right and 1.13 left.  Also, 
palpable pedal pulses were noted bilaterally.  The Veteran 
reported that elevating the extremity helped relieve the 
pain.

The Veteran underwent a VA general medical examination in 
July 2008.  The claims file was reviewed.  It was noted that 
the Veteran walks with a cane and has a slight limp.  He 
complained of pain about the right foot and ankle since 
January 2005 and in the left popliteal area and upper left 
calf after walking approximately 20 yards, for about 5 
months.  It was noted that a segmental arterial Doppler in 
June 2008 showed no evidence of significant arterial 
occlusive disease in either lower extremity.  Posterior 
tibial pulses were palpable bilaterally and normal to 
palpation.  Dorsalis pedal pulses were faintly palpable 
bilaterally.   The examiner reported slight hair growth about 
both feet though less on the right.  It was indicated that 
there was no thinning of skin, and no ischemic ulcers were 
present.  The finding was, peripheral vascular disease, 
status post surgical bilateral femoral-politeal bypasses.  

On VA joints examination in July 2008, the Veteran reported 
having pain in the right leg and at and above the right ankle 
most of the time but primarily when walking.  He had some 
pain that is aching there all the time.  He also reported 
having swelling of the right leg.  It was reported that when 
the Veteran walks, pain begins in the left posterior leg just 
distal to the ankle which is relieved by rest.  The Veteran 
could walk about 75 to 100 feet at most at which time he has 
pain in both legs especially at the ankles.  It was noted 
that he had to rest and recuperate for 15 minutes before he 
can walk some distance again.  The examiner stated that 
therefore the Veteran still had some arterial claudication.  
Neurological examination showed an absence of sensation in 
the right lower extremity from the right knee to the toes and 
the entire anterior foot and all of the heel and arch on the 
right.  Arterial pulsations were decreased, but palpable.  
The Veteran reported having no feeling in the right leg.  
There was no hair on the right foot from the lower one third 
of the leg down.  There was ankylosis of the right ankle.  
The right great toe was absent, and the foot had edema.  The 
finding was, peripheral neuropathy of the right lower 
extremity due to ischemia involving the nerves of the right 
lower extremity.  It was noted that the pain was relieved by 
rest.  

An August 2008 VA neurology examination report shows that the 
Veteran reported having a little numbness in the left toes 
and to the knee on the right.  He was noted to have right 
foot drop.  The Veteran could walk 75-100 feet before he gets 
too much pain in the legs.  The Veteran was noted to walk 
with a cane in the right hand and an ankle brace on the right 
ankle was documented.  Right toe amputation was noted with 2+ 
edema in the right lower extremity.  Vibration sense is 
mildly to moderately impaired at the right knee and mildly 
impaired at the left ankle.  Temperature sense and fine touch 
are absent to nearly the right knee and there is a stocking 
deficit to temperature on the left.  Reflexes were 1-2+ and 
equal in the knees and left ankle and absent at the right 
ankle.  HgA1c was 6.9.  The assessment was that there was no 
significant change from the prior examination and that again, 
B12 is more likely the cause of the Veteran's polyneuropathy.  
The right lower extremity sensory and motor loss was noted to 
be more likely ischemic in origin and related to his 
peripheral vascular disease and arterial occlusion. 


Peripheral Vascular Disease of the Left Lower Extremity

For the period prior to July 31, 2008, the evidence does not 
show that the Veteran's left lower extremity disorder 
warranted a compensable rating.  The record for that time 
does not show diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.  Neither does the evidence during this 
time frame show any trophic changes of the left lower 
extremity, persistent coldness, ischemic limb pain at rest or 
deep ischemic ulcers.  While in March 2006 the Veteran 
reported that he could only walk 25 yards before stopping due 
to leg pain, in June 2006 he specifically reported having no 
pain or claudication in the left leg and no symptoms 
involving the left leg.  In June 2006, he reported he could 
walk 75 feet before pain in the left leg caused him to stop.  
However, as noted, there is no showing of trophic changes or 
an ABI of 0.7 or less.  Doppler testing in May 2008 was 1.13 
on the left with palpable pedal pulses.  A higher rating is 
not justified at any time during prior to July 31, 2008 for 
the left lower extremity.  

Beginning July 31, 2008, a rating beyond 20 percent is not 
warranted.  While it was noted that the Veteran could walk 
about 75 to 100 feet on two VA examinations in July 2008 and 
20 yards on another VA examination that month before 
complaining of pain, the criteria require claudication on 
walking certain distances and other findings to support a 
higher rating.  The evidence does not show that the Veteran 
had the necessary findings supporting a higher rating.  On 
examination in July 2008, there was slight hair growth, no 
thinning of skin and no ischemic ulcers.  Arterial pulsations 
were palpable, and there was no showing of ankle/brachial 
index of .07 or less.   It was noted that the Veteran 
reported that his pain was relieved by rest.  Thus, there is 
no showing of trophic changes, persistent coldness, ischemic 
leg pain at rest, deep ischemic ulcers, or an ABI of 0.7 or 
less.  Absent such findings, a higher rating is not warranted 
at any time during the period from July 31, 2008.  

Peripheral Vascular Disease of the Right Lower Extremity

The Board finds that an assignment of an evaluation in excess 
of 40 percent is not warranted at any time during the appeal 
period.  The cumulative relevant medical evidence fails to 
meet the criteria for the next highest disability rating, 
which is 60 percent.  A 60 percent evaluation requires a 
showing of claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and either persistent 
coldness of the extremity or ankle/brachial index of 0.5 or 
less.

The Board observes that the evidence of record reflects that 
the Veteran's lower right extremity has never been observed 
to have persistent ankle/brachial index of 0.5 or less.  The 
most recent examination indicated his ankle/brachial index 
was 1.02.  Neither does any of the evidence show that there 
was persistent coldness associated with the right lower 
extremity.  While in September 2005, the Veteran was noted to 
have cold right foot, this appears to be an isolated finding 
since none of the evidence prior to that time or after 
reflects such a finding.  Rather, his feet were described as 
warm in June 2006, December 2006, February 2007, and November 
2007.   These findings do not meet the criteria for a 60 
percent rating.  

While the Veteran has indicated pain on walking after 40 feet 
on one occasion and after walking 20 yards, on another, 
persistent coldness is not shown.  Also, an ankle/brachial 
index of 0.5 or less is not shown.  Accordingly, a disability 
rating higher than 40 percent is not warranted at any time 
during the appeal period.  

The Board is sympathetic with the Veteran's assertions of 
pain.  However, his complaints of pain are already 
contemplated in the currently assigned evaluations and the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Court, in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's 
review of a service-connected musculoskeletal disability must 
include an assessment of the functional impairment caused by 
that disability. See 38 C.F.R. §§ 4.40, 4.45 (2008).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 7114, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate for rating these 
disorders or which would afford the Veteran higher ratings.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
The Board has also considered whether a separate rating 
should be assigned for neurological complaints in either 
lower extremity as stated by the Veteran's representative.  
While there are positive neurological findings in the record, 
these have been attributed to a B-12 deficiency on VA 
neurological examinations in June 2006 and in August 2008.  
Additionally, the Veteran has been service-connected for a 
scar of the lower right leg and a 10 percent evaluation has 
been assigned under DC 7804.  This was based on a July 2008 
examination which showed a 22 cm. by 14 cm. scar that was 
painful to palpation.  This is the highest rating assignable 
under DC 7804.  A rating beyond 10 percent is not warranted 
since there is no showing of a scar that exceeds 77 cm. in 
area.  (See, DC 7801).  Additionally, while the Veteran has 
been determined to have discoloration of the toenails and a 
rash on his feet, this has been attributed to a fungal 
disorder and he is service-connected for a skin disorder of 
the feet.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  Amputation of the great toe 
would warrant a 30 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5172.  Amputation of the foot 
warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2008).  Loss of use of the foot would 
warrant a 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5167.  Ankylosis of the ankle warrants a 20 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.   
The current rating of the Veteran's right lower extremity 
disability is 40 percent.  Thus, separate ratings under 5172, 
5167, or 5271 would violate the amputation rule.   



Extraschedular consideration

Finally, in cases whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008). The record shows that the symptoms 
manifested by the Veteran's disorders and discussed above are 
included in the schedular rating criteria.  Since the 
Veteran's disability picture was adequately contemplated by 
the rating schedule, no referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether the Veteran's disability picture 
requires the assignment of an extraschedular rating is 
warranted.  Thun, 22 Vet. App. at 118 (once the Board 
determined that the claimant's disability picture was not 
characterized as an unusual one, it did not err in concluding 
that he was not entitled to referral for an extraschedular 
rating).


ORDER

Entitlement to an initial rating in excess of 40 percent for 
service-connected peripheral vascular disease of the right 
lower extremity is denied.

Entitlement to an initial compensable rating for service-
connected peripheral vascular disease of the left lower 
extremity, prior to July 31, 2008, and to a rating higher 
than 20 percent thereafter is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


